Citation Nr: 1454134	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than November 15, 2006 for the grant of service connection for prostate cancer associated with herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from June 1971 to April 1975.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the RO in Indianapolis, Indiana, which granted service connection for prostate cancer associated with herbicide exposure with an effective date of November 15, 2006.  In a May 2011 notice of disagreement (NOD), the Veteran advanced that the effective date should have gone back to 2002 when he initially filed for service connection for prostate cancer.

The Veteran testified from St. Petersburg, Florida, at an October 2014 Board videoconference hearing before the undersigned Veterans Law Judge, who was seated in Washington, DC.  The hearing transcript has been associated with the record.  The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was diagnosed with prostate cancer in February 2000.

2.  The Veteran submitted a claim for service connection for prostate cancer associated with herbicide exposure on August 26, 2002; no claim, either formal or informal, for service connection for prostate cancer was reasonably raised prior to that date.

3.  In July 2010, VA received "deck logs" from the USS Coral Sea which, when considered with other evidence of record, indicated that the Veteran was likely transported from Vietnam on March 26, 1972 to return home during emergency leave.

4.  The deck logs were obtainable at the time of the February 2004 rating decision denying service connection for prostate cancer associated with herbicide exposure but were not associated with the record by VA.


CONCLUSION OF LAW

The criteria for an effective date of August 26, 2002, but no earlier, for the grant of service connection for prostate cancer associated with herbicide exposure are met.  38 U.S.C.A. §§ 1113, 1116, 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.155, 3.156, 3.159, 3.307, 3.309(e), 3.313, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As the instant decision grants the earliest effective date available at law for prostate cancer associated with herbicide exposure, no further discussion of VA's duties to notify and to assist is necessary as to that issue.

Earlier Effective Date for Service Connection for Prostate Cancer

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2014) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2014).

Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on records identified in § 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, such as herbicide exposure, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, the prior denial is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted. 

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  Prostate cancer is a disease deemed associated with herbicide exposure under VA law.

The record reflects that the Veteran was diagnosed with prostate cancer in February 2000.  Subsequently, the Veteran filed a claim for service connection for prostate cancer associated with herbicide exposure which was received by VA on August 26, 2002.  Under section 1, question 2a, of VA Form 21-526, Veteran's Application for Compensation and/or Pension, the Veteran answered "no" to the question of whether he had previously filed a claim with VA.  In addition, upon a thorough review of the record, the Board has not identified any document and/or statement from the Veteran which could reasonably be construed as a claim, either formal or informal, for service connection for prostate cancer prior to August 26, 2002.  As such, August 26, 2002 is the earliest date at law that can be assigned as the effective date for service connection for prostate cancer associated with herbicide exposure.  38 C.F.R. § 3.156(c)(3).

During the pendency of the Veteran's August 26, 2002 claim, VA received the Veteran's service personnel records.  The records reflect that the Veteran served aboard the USS Coral Sea, which had been stationed in the waters of Vietnam.  Further, in a December 2002 statement, the Veteran advanced that he had left the ship and flew home out of Vietnam on emergency leave in 1972.  Service personnel records reflect that the Veteran was transferred from the USS Coral Sea on emergency leave on March 26, 1972.  VA did not request deck logs from the USS Coral Sea despite knowing of their existence and having the proper time frame in which to request the records.  Subsequently, in a rating decision dated February 2004, the RO in Detroit, Michigan, denied service connection for prostate cancer associated with herbicide exposure on the grounds that the Veteran's service personnel records did not reflect that he left for emergency leave from inside Vietnam.

In a subsequent claim received by VA on November 12, 2006, the Veteran asked that the previously denied claim for service connection for prostate cancer associated with herbicide exposure be reopened.  During the pendency of that claim, VA requested and received the USS Coral Sea deck logs for the month of March 1972.  In a November 2010 rating decision, the RO in Indianapolis, Indiana, granted service connection for prostate cancer on a presumptive basis due to herbicide exposure.  Specifically, the RO noted that the deck logs reflected that the USS Coral Sea was in Yankee Station, Gulf of Tonkin, on March 26, 1972, the date the Veteran was placed on emergency leave.  The RO concluded that the Veteran most likely caught a transport vessel in Vietnam for the trip home.  As such, Vietnam service, along with herbicide exposure, was conceded by the RO.

Deck logs are service department records within the purview of 38 C.F.R. § 3.156(c).  Receipt of the USS Coral Sea deck logs, and the RO's subsequent grant of service connection based upon these service department records in November 2010, triggers VA's duty to "reconsider" the former February 2004 decision.  The evidence before the RO at the time of the February 2004 rating decision established that the Veteran had been diagnosed with prostate cancer in February 2000.  Had the deck logs been obtained by VA during development of the Veteran's August 26, 2002 claim, the RO, when considering all the other evidence of record, would have conceded the Veteran's Vietnam service and exposure to herbicides.  As such, service connection for prostate cancer due to herbicide exposure would have been granted on a presumptive in February 2004.

For the above reasons, an earlier effective date for the grant of service connection for prostate cancer associated with herbicide exposure is warranted.  As the record reflects that the Veteran was diagnosed with prostate cancer in February 2000, 

which is prior to the receipt of the Veteran's initial service connection claim on August 26, 2002, the "later" date of August 26, 2002 will form the basis of the assigned effective date here.  38 C.F.R. § 3.156(c)(3). 


ORDER

An effective date of August 26, 2002 for the grant of service connection for prostate cancer associated with herbicide exposure is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


